Citation Nr: 1451028	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an initial rating in excess of 20 percent for radiculopathy and radiculitis of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for dysthymic disorder, prior to January 11, 2013.

3.  Entitlement to a rating in excess of 30 percent for dysthymic disorder, effective January 11, 2013. 


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 through July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from a January 2010 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Philadelphia, Pennsylvania.  A June 2014 rating decision increased the evaluation for dysthymic disorder to 30 percent; however, because this rating constituted only a partial grant of the benefit sought, the claim of entitlement to an increased rating for dysthymic disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to associate outstanding VA treatment records with the claims file.  The June 2014 Supplement Statement of the Case (SSOC) listed treatment records from the Wilkes-Barre VA Medical Center, dated January 23, 2009 through March 11, 2014, as evidence of record.  However, no treatment records from the Wilkes-Barre VA Medical Center appear in the claims file.  These records must be obtained and associated with the claims file on remand.  Further, up-to-date VA Medical Center treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Records of the Veteran's treatment at the Wilkes-Barre VA Medical Center should be requested and associated with the claims file.      

Updated treatment records from the VA Health Care System, though the present, should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After undertaking any additional development, including the conduct of any VA examinations, deemed necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



